Title: To Benjamin Franklin from ——— [Saimier?], 16 May 1784
From: Saimier, ——:
To: Franklin, Benjamin



Monsieur
Paris 16. may 1784

J’ai l’honneur de vous renvoyer la lettre du Capitaine Gardner, que vous avés bien voulu me confier et la Copie de celle de M. Texier négotiant a Bordeaux. D’après les faits qui y sont exposes la ferme générale a écrit Sur le Champ à Bordeaux, pour qu’il ne fut donné aucune Suitte au procès verbal qui a été rendu, aussi c’est une affaire que vous pouvés regarder comme arrangée. Cependant comme il ya a une contravention réelle, puisqu’il S’est trouvé un Excédent a la quantité de Tabac déclare, La ferme Générale, espère que vous trouverés juste que le Capitaine Gardner, paye une legère amende [de] 12 l.t. qui Sera abandonnée aux Employés qui ont fait la Vérification.

Je suis avec un profond respect Monsieur Votre trés humble et tres Obeissant Serviteur

[Saimier?]

